PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/086,226
Filing Date: 30 Oct 2020
Appellant(s): Future Fields Cellular Agriculture and Research LTD.



__________________
Leah Raddatz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

1) Claims 13-14 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 depends on claim 11, and claim 14 depends on claim 13. Claim 11 recites a method which utilizes a genetically modified population of Drosophila whose genome comprises a first promoter sequence activated by a first stressor comprising heat stress coupled to a first target sequence corresponding to the first target compound. Claim 13 as amended recites that the Drosophila genome is further genetically modified to include a second promoter sequence associated with a second stressor coupled to a second target sequence encoding a second target compound. Claim 14, which depends on claim 13, identifies the second promoter as associated with an ultraviolet light stressor.
The as filed specification does not provide sufficient written description for the genus of promoters associated with any “stressor”, including any UV light stressor, other than a heat shock promoter. The specification does not specifically define what constitutes a “stressor” but provides examples of particular stressors in paragraphs 12 and 39 of the instant specification which include heat-shock, cold-shock, UV exposure, dehydration, and nutrient-deficiency. The specification provides only a limited description of the genetic modification of flies, and in particular, Drosophila, in which a transgene comprising a nucleic acid sequence encoding a target polypeptide is operatively linked to a promoter/regulatory element inducible by an environmental “stressor”. The specification does disclose a heat inducible promoter which is an HSP70 promoter combined with an HSP70 5’UTR. The specification does not teach identify any promoter, 5’UTR, or other regulatory elements- other than the HSP70 promoter and 5’UTR- which is/are capable of being induced by any “stressor” other than heat in any insect species including Drosophila. It is further noted that the specification does not provide any working examples of the disclosed invention. 
As set forth in MPEP 2163:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. 
In regards to the written description requirement for genuses, MPEP 2163 states:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)
While the claims recite the use of a genus of second promoter “associated with a stressor”, the applicant has not provided any description or reduction to practice of any species within the genus other than a Drosophila fly whose genome has been modified to include a transgene comprising a nucleic acid sequence encoding a target polypeptide, and optionally a marker polypeptide, operatively linked to an HSP70 heat shock promoter and HSP70 5’UTR, which is inducible by an increase in heat. The disclosure of this single species of promoter is not sufficient to reflect the variation within the genus of promoters “associated with” or inducible by any “stressor” as claimed, particularly as the specification does not disclose any known or disclosed correlation between function and structure of the HSP70 heat shock promoter and any other promoter which is inducible by other stressors such as cold, nutrient deficiency, or UV exposure. Further, the prior art does not teach the use of additional stress-inducible promoters/regulatory elements in Drosophila flies, or teach that inducible production of recombinant polypeptide in insects mediated by cold-shock, UV exposure, dehydration, and nutrient deficiency was well known or well established at the time of filing. Akmammedov et al., for example, reviews the state of the art for inducible transgenic expression systems and associated problems in Drosophila circa 2017 (Akmammedov et al. (7/31/17) Scientific Reports, Vol. 7:6899.DOI:10.1038/s41598-017-07282-w, pages 1-12). Akmammedov et al. teaches that the state of the art for inducible expression is Drosophila is largely based on polypeptide or chemical induction (doxycycline/tetracycline or GAL4) of the activity of a promoter operably linked to the transgene of interest,  or the use of heat shock- where the transgene is operably linked to a heat shock inducible promoter such as HSP70 (Akmammedov et al., Table I). Beech et al., in a broader review of transgenic insects, teaches that while a number transgenic insects other than Drosophila flies had been made at the time of filing, such as species of mosquitoes or silkworms, the use of such insects for protein production was mostly speculative and at the earliest stage of development (Beech et al. (2012) Collection of Biosafety Reviews, Vol. 6, 66-124, see pages 81-83). Beech et al. further does not teach the use of inducible gene expression in non-Drosophila transgenic insects or the use of any “stressors” for inducing gene expression in transgenic insects. Thus, the state of the prior does not establish that “stressor” induced protein expression in transgenic insects including Drosophila was either well known or well developed at the time of filing. 
Therefore, based on the limited description provided in applicant's specification as discussed in detail above for the genus of promoters capable of stressor induced production of a target compound in a Drosophila, and the undeveloped stated of the prior art with respect to “stressor” induced expression of proteins in transgenic insects including Drosophila, the skilled artisan cannot envision the detailed chemical structure of the transgenic Drosophila or the inserted stressor inducible transgenes as defined by the specification or the detailed chemical structure of the genus of promoters/regulatory sequences activatable by any stressor encompassed by the claims. As such, the specification does not demonstrate that applicant was in possession of and/or had reduced to practice the generic invention as claimed. Applicant is reminded that adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Thus, for the reasons outlined above, claims 13-14 do not meet the requirements for written description under 35 U.S.C. 112, first paragraph.

2) Claims 1, 3-4, 8, 10-11, 13-16, and 18-26 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) a method for heat induced polypeptide production in a Drosophila fly comprising providing a population of transgenic Drosophila flies whose genome comprises a transgene comprising an HSP70 promoter and an HSP70 5’UTR operably linked to a nucleic acid sequence encoding a polypeptide of interest and further operably linked to a reporter sequence encoding for a fluorescent or bioluminescent compound capable of generating a detectable optical signal,  cultivating the population of transgenic Drosophila, exposing the population of transgenic Drosophila to at least 37OC for a period of time sufficient to induce expression of the polypeptide of interest, estimating the concentration of the polypeptide of interest based on detection of the fluorescent or bioluminescent compound, the either A) harvesting the population of transgenic Drosophila if the estimated concentration of the target compound is above the threshold concentration, homogenizing the Drosophila to form a homogenized mixture, and separating a portion of the mixture which comprises the polypeptide of interest from a portion of the mixture which does not comprise the polypeptide of interest, or B) applying a second and/or third dose of the heat stressor if the estimated concentration of the target compound is below the threshold concentration until the concentration of the first target compound is above the threshold concentration, and 2) practice of the methods of 1) set forth above, where the transgenic Drosophila genome further comprises a second target sequence operatively linked to either the first heat shock promoter or to a second heat shock promoter, does not reasonably provide enablement for providing or generating any population of transgenic Drosophila capable of expressing any target compound wherein exposure of the transgenic Drosophila to any “stressor” result in production/expression of one or more target compounds by the transgenic Drosophila, or where the concentration of the first and/or second target compounds is estimated or determined using any method or any reporter sequence. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Independent claims 1 and 11 recite methods of using a genetically modified population of Drosophila whose genome comprises a first promoter sequence activated by a first stressor comprising heat stress coupled to a first target sequence corresponding to the first target compound, where the method steps includes a step of estimating a first concentration of the first target compound within the population of Drosophila, and either harvesting the population of Drosophila when the first concentration of the first target compounds exceeds a threshold concentration (claim 1), or in response to an initial concentration falling below the threshold concentration applying a second dosage of the first stressor and then harvesting the population of Drosophila when the first concentration of the first target compounds exceeds a threshold concentration (claim 11). Independent claim 18 recites methods of using a genetically modified population of Drosophila whose genome comprises a first promoter sequence activated by a first stressor comprising heat stress coupled to a first target sequence corresponding to the first target compound, where the method steps include a step of harvesting the population of Drosophila when the first concentration of the first target compounds exceeds a threshold concentration. Dependent claims of claim 11 and 18 further recite additional steps in which additional dosages of a first or second stressor are applied based on the concentration of the first and/or second compound expressed in response to the stressor(s). In particular, it is noted that dependent claim 13, which depends on claim 11, recites that the Drosophila genome is further genetically modified to include a second promoter sequence associated with a second stressor coupled to a second target sequence encoding a second target compound, and claim 14, which depends on claim 13, identifies the second promoter as associated with an ultraviolet light stressor. Thus, claims 13 and 14 encompass the use of a second promoter which is associated with any second “stressor” (claim 13), or an ultraviolet light stressor (claim 14). 
The as filed specification does not provide sufficient guidance for the use of promoters associated with any “stressor” other than heat shock. The specification does not define what constitutes a “stressor” but provides examples of particular stressors in paragraphs 12 and 39 of the instant specification which include heat-shock, cold-shock, UV exposure, dehydration, and nutrient-deficiency. In contrast to the breadth of the generic invention, the specification provides only limited guidance for the genetic modification of flies, specifically Drosophila, in which a transgene comprising a nucleic acid sequence encoding a target polypeptide operatively linked to an HSP70 promoter and HSP70 5’UTR,  inducible by an environmental “stressor” which is heat, is inserted via a P element into the genome of the Drosophila. The specification does not teach other promoters, 5’UTR, or other regulatory elements, other than the heat inducible HSP70 promoter and HSP 5’UTR, which are capable of being induced by any stressor in Drosophila. The specification further broadly suggests the use of more than one stressor to induce expression of more than one target compound. However, as noted, the specification only provides guidance for a single promoter inducible by heat in Drosophila, and does not provide any specific guidance for making Drosophila comprising combinations of transgenes each inducible by a different “stressor”. It is further noted that the specification does not provide any working examples of the disclosed invention. Thus, while the claims are extremely broad and encompass making and using transgenic Drosophila whose genome comprises one or more promoters selected from an ill-defined number of “stressor” inducible promoters which are induced by at least heat, cold, nutrient deprivation, dehydration, or UV exposure, the specification only provides specific guidance for a single embodiment which is a Drosophila fly whose genome comprises a transgene comprising a heat inducible HSP70 promoter and HSP 5’UTR for driving expression of a target polypeptide. 
Further as set forth in the rejection of record, at the time of filing, inducible protein expression in transgenic insects, including Drosophila, for protein production and purification was not considered either well developed or predictable. Akmammedov et al., for example, reviews the state of the art for inducible transgenic expression systems and associated problems in Drosophila circa 2017 (Akmammedov et al. (7/31/17) Scientific Reports, Vol. 7:6899.DOI:10.1038/s41598-017-07282-w, pages 1-12). Akmammedov et al. teaches that the state of the art for inducible expression is Drosophila is largely based on polypeptide or chemical induction (doxycycline/tetracycline or GAL4) of the activity of a promoter operably linked to the transgene of interest,  or the use of heat shock- where the transgene is operably linked to a heat shock inducible promoter such as HSP70 (Akmammedov et al., Table I). Further, neither Akmammedov et al. nor the prior art as a whole at the time of filing teaches inducible gene expression in Drosophila using promoters responsive to cold, nutrient deficiency, dehydration, or UV exposure. Beech et al., in a broader review of transgenic insects, teaches that while a number transgenic insects including Drosophila flies had been made at the time of filing, the use of such insects for protein production was mostly speculative and at the earliest stage of development (Beech et al. (2012) Collection of Biosafety Reviews, Vol. 6, 66-124, see pages 81-83). Beech et al. further does not teach the use of inducible gene expression in transgenic insects based on the use of any non-heat “stressors” for inducing gene expression including UV light. Thus, the state of the prior does not establish that “stressor” induced protein expression within the genus of transgenic insects was either well known or well developed at the time of filing, with the exception of heat-shock induced gene expression in Drosophila using the HSP70 promoter. 
Therefore, in view of the art recognized underdeveloped and unpredictable nature of “stressor” induced protein expression in transgenic insects including Drosophila at the time of filing, the lack of guidance provided by the specification for expression regulatory elements such as promoters capable of being activated by any “stressor” in a Drosophila other than the heat inducible HSP70 promoter, the lack of any working examples, and the breadth of the claims, it would have required undue experimentation to practice the breadth of the instant methods as claimed in claims 13 and 14. 
Turning to the estimation of the first and/or second target compound concentration, and/or the determination of whether the first or second target compound concentration exceeds or is below a threshold concentration, it is noted that as written in the claims, the estimation/determination of concentration of the target compound must occur prior to the harvesting of the population of Drosophila, i.e., the estimation/determination of concentration must occur in a live population of flies. The specification, while generally reciting the claim language present in the claims, only provides specific guidance for the estimation of a target compound concentration in a live fly using optical methods. The discussion of actual methods for estimating concentration of a target compound in live Drosophila is limited to paragraphs 42-44 of the instant specification. The instant specification teaches the further genetic modification of the insect to include a reporter sequence which generates a detectable, optical signal, where the reporter sequence is linked to the expression of the target sequence by operably linking the reporter sequence to the first (and/or second) promoter sequence and generates a fluorescent or bioluminescent signal or a pigmentation change that is detectable with optical sensors or the human eye and which can be used to determine the concentration of the reporter and estimate the concentration of the target compound. The specification does not teach any other means to determine or estimate the concentration of a target compound in a live Drosophila population other than by using optical detection of a reporter sequence whose expression is linked to the expression of the target compound. Further, in terms of optical signals, the specification, while teaching a reporter sequence encoding a fluorescent marker or bioluminescent marker, examples of which are known in the prior art, does not teach any other reporter sequences which can produce a detectable optical signal. While the specification refers to a reporter which confers a pigmentation change, the specification does not disclose any such reporter sequence. Further, the specification does not teach how any reporter which does not generate an optical signal would be used to estimate or determine a target compound concentration in a live fly population. At the time of filing, protein visualization in live flies was largely limited to the use of fluorescent markers, such as GFP, see Kanca et al. (2017) Genetics, (207) 389-412, doi:https://doi.org/10.1534/genetics.117.199968, pages 405-406. The prior art of record does not teach non-optical means for determining protein concentration in a live fly. 
Therefore, in view of lack of guidance in the specification for any means to determine or estimate the concentration of a target protein in a live Drosophila or population of Drosophila other than the use of an optical method requiring the use of a reporter gene encoding a fluorescent or bioluminescent protein operably linked to the same promoter driving expression of the target protein, the state of the art for visualizing proteins in live Drosophila, and the breadth of the claims, it would have required undue experimentation to practice the scope of methods as currently claimed. 

3) Claim 26 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation, “wherein extracting the first target compound from the blend comprises extracting an amount of a first growth factor from the blend”. It is unclear whether the “first growth factor” is intended to be the “first target compound” which is encoded by the first target sequence in the genome of the Drosophila, or whether the first growth factor is simply another element found in the blend which is to be extracted along with the first target compound. Claim 18, upon which claim 26 depends, does not refer to any growth factor, and claim 26 does not state that the first target compound is a first growth factor. It is therefore confusing as to whether claim 26 is intended to further limit the target compound to a growth factor, or whether the blend also comprises a first growth factor which is to be extracted along with the first target compound.  As such, the metes and bounds of claim 26 cannot be determined and the claim is therefore indefinite. 

4) Claims 1, 3-4, and 8-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (2012) Methods., Vol. 56(1), doi:10.1016/j.ymeth.2011.12.002., pages 1-18, in view of Akmammedov et al. (7/31/17) Scientific Reports, Vol. 7:6899.DOI:10.1038/s41598-017-07282-w, page 1-12, and Kanca et al. (2017) Genetics, (207) 389-412, doi:https://doi.org/10.1534/genetics.117.199968, pages 1-24.  
Caldwell et al. teaches a method of producing large quantities of a protein, such as muscle myosin, in transgenic Drosophila melanogaster (Caldwell et al., pages 1-2). Caldwell et al. teaches a method of making a transgenic Drosophila comprising a transgene comprising a promoter operatively linked to the gene of interest-EMB myosin- and a sequence encoding a His-tag (Caldwell et al., page 3). Caldwell et al. teaches growing a population of transgenic flies comprising the transgene, selecting the flies based on expression of EMB myosin-where the expression is linked to a flightless phenotype and dark orange eyes, homogenizing the flies, and centrifuging the homogenate to obtain supernatant comprising the EMB myosin protein (Caldwell et al., pages 4-5). Caldwell et al. then teaches to purify the target protein from the supernatant using Ni-affinity chromatography (Caldwell et al., page 6). 
Caldwell et al. differs from the instant methods in that Caldwell et al. does not teach inducible expression of the protein of interest, and more specifically in response to a “stressor”, such as heat shock, or the estimation of the concentration of the expressed protein of interest in live flies prior to homogenization. Akmammedov et al. supplements Caldwell et al. by teaching a method of making a transgenic Drosophila melanogaster fly comprising a transgene comprising an HSP70 promoter and HSP70 5'UTR operatively linked to a gene of interest, in this case LacZ, and methods of determining levels of protein expression in whole fly extracts, including embryonic, larval, and adult flies (Akmammedov et al., pages 5 and 9). In particular, Akmammedov et al. teaches growing the transgenic flies, subjecting the embryonic, larval, or adult flies to heat (37OC) to induce transgene expression, harvesting the embryos, larvae, or adult flies, homogenizing the embryos, larvae, or adult flies, and centrifuging the homogenate to obtain supernatant containing the recombinant protein (Akmammedov et al, pages 5 and 9). Akmammedov et al. further teaches that the concentration of recombinant protein was determined by measuring the fluorescence observed following the addition of 4-MUG, which is converted by beta-galactosidase into a fluorescent product, 4-MU (Akmammedov et al., pages 5 and 9). Akmammedov et al. teaches that the intensity of 4-MU fluorescence is proportional to LacZ protein (Akmammedov et al., page 5). In addition, Akmammedov et al. teaches that one of the biggest advantages of using an inducible transgene system is the temporal control over expression of the gene of interest (Akmammedov et al., page 1). While this teaching in and of itself provides ample motivation to use an inducible transgene expression system over a constitutive transgene expression system, it is further noted that Akmammedov et al. also teaches that heterologous proteins can exhibit unwanted and even toxic effects in Drosophila (Akmammedov et al., page 2). Thus, the skilled artisan reading Akmammedov et al. would further recognize the advantage of being able to control transgene expression in a Drosophila used as a bioreactor for protein production in order to prevent any toxic or unwanted effects which may be associated with expression of the recombinant protein in the fly. Kanca et al. further supplements Caldwell et al. and Akmammedov et al. by teaching additional gene tagging strategies in transgenic Drosophila. Kanca et al. teaches that many different epitope tags and fluorescent tags can be used to tag recombinant proteins in transgenic Drosophila in order to facilitate protein expression detection and various other biochemical assays (Kanca et al. page 391). Kanca et al. teaches that the inclusion of sequence encoding a fluorescent protein tag- GFP, RFP, mCherry- in a transgene encoding a protein of interest, where the fluorescent protein tag is either directly fused to the protein of interest or concurrently expressed with the protein of interest, provides the advantage of live imaging of the expression of the protein of interest (Kanca et al., 391-393). Thus, Kanca et al. provides motivation to utilize a method of protein detection that does not require killing a Drosophila to determine the concentration of an expressed protein. 
Therefore, in view of the advantages taught by Akmammedov et al. for utilizing an inducible heat shock promoter to express a transgene of interest, and the advantages taught by Kanca et al. for including a marker gene encoding a fluorescent protein in a transgene encoding a protein of interest present in a transgenic Drosophila in order to allow live imaging of recombinant protein expression in the fly, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the transgene present in the Drosophila taught by Caldwell to utilize the heat inducible heat shock HSP70 promoter and HSP70 5'UTR as taught by Akmammedov et al. to express the encoded protein of interest, and to further modify the transgene to include a sequence encoding a fluorescent tag either directly fused to the sequence encoding the protein of interest or concurrently expressed with the protein of interest as taught by Kanca et al. in order to generate a Drosophila capable of heat inducible expression of the transgene encoded protein and fluorescent tag in live flies with a reasonable expectation of success. It would have further been prima facie obvious to modify the methods of producing a recombinant protein from a transgenic Drosophila as taught by Caldwell et al. in view of Akmammedov et al. and Kanca et al. to include the visualization of fluorescent recombinant protein expression and estimation of recombinant protein expression in the fly prior to selection of a population of flies for homogenization etc. with a reasonable expectation of success based on the teachings of Kanca et al. that fluorescent tags allow for visualization of recombinant protein expression in live flies and the teachings of Akmammedov et al. that intensity of fluorescence can be correlated with the amount of protein generating the fluorescence. 
 
(2) Response to Argument

1A) In regards to the rejection of claims 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the appellant argues that the specification provides the requisite support for the genus of promoters/regulatory elements which are inducible by a “stressor” based on the language of original claims 6 (now canceled), 13, and 14, and at least paragraphs 39-40 of the specification. The appellant states that the language present in claims 13 and 14 is supported by claim language present in claims 6, 13, and 14 as originally filed, and that paragraphs 39-40 provide support for the claim language found in claims 13-14 and demonstrate that the appellant was in possession of the invention as claimed. 
In response, it is noted that the rejection is not based on a lack of support for the language present in claims 13-14. This is not a new matter rejection. It is agreed that the original claims and specification both recite and broadly disclose a Drosophila whose genome includes a second promoter sequence associated with a second stressor coupled to a second target sequence which encodes a second target compound. The rejection is based on the lack of written description for the genus of promoter sequences associated with the genus of stressors encompassed by claims 13 and 14. As discussed in the rejection of record, claim 13 reads on the use of a promoter which is associated with/inducible by any “stressor”, and claim 14 reads on the use of a promoter which is associated with/inducible by an ultraviolet light stressor. The rejection points out that the specification does not specifically define what constitutes a “stressor” but does provide examples of particular stressors in paragraphs 12 and 39 of the instant specification which include heat-shock, cold-shock, UV exposure, dehydration, and nutrient-deficiency. However, the simple recitation of a genus may not be enough to demonstrate adequate written description and possession of the genus as claimed. As set forth in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)
In the instant case, the specification provides only a limited description of the genetic modification of flies, and in particular, Drosophila, in which a transgene comprising a nucleic acid sequence encoding a target polypeptide is operatively linked to a promoter/regulatory element inducible by an environmental “stressor”. The specification does disclose a heat inducible promoter which is an HSP70 promoter combined with an HSP70 5’UTR. The specification does not teach identify any promoter, 5’UTR, or other regulatory elements- other than the HSP70 promoter and 5’UTR- which is/are capable of being induced by any “stressor” other than heat in any insect species including Drosophila. The specification does not provide any description or examples of any promoter/regulatory element associated with or inducible by cold-shock, UV exposure, dehydration, or nutrient-deficiency. The specification does not provide any working examples of the disclosed invention. In addition, the specification does not disclose any known or disclosed correlation between function and structure of the HSP70 heat shock promoter and any other promoter which is inducible by other stressors such as cold, nutrient deficiency, or UV exposure. Further, the rejection of record provides evidence that the prior art does not teach the use of stress-inducible promoters/regulatory elements in Drosophila flies other than the use of a heat shock promoter, and does not teach that inducible production of recombinant polypeptide in any insect mediated by cold-shock, UV exposure, dehydration, and nutrient deficiency was well known or well established at the time of filing, citing Akmammedov et al. (7/31/17) Scientific Reports, Vol. 7:6899.DOI:10.1038/s41598-017-07282-w, pages 1-12,  and Beech et al. (2012) Collection of Biosafety Reviews, Vol. 6, 66-124, see pages 81-83. 
	Appellant’s arguments do not address the lack of specific disclosure in the specification for any actual promoters/regulatory elements which are associated with/inducible by cold shock, UV exposure, dehydration, or any nutrient deficiency, and further do not address the evidence of record provided by Akmammedov et al. and Beech et al. that such promoters/regulatory elements were not in fact known in the prior art at the time of filing. 
Therefore, it is maintained that based on the limited description provided in appellant's specification as discussed in detail above for the genus of promoters capable of stressor induced production of a target compound in a Drosophila, and the undeveloped stated of the prior art with respect to “stressor” induced expression of proteins in transgenic insects including Drosophila, the skilled artisan cannot envision the detailed chemical structure of the genus of transgenic Drosophila or the genus of inserted stressor inducible transgenes as defined by the specification or the detailed chemical structure of the genus of promoters/regulatory sequences activatable by any stressor encompassed by the claims. As such, the specification does not demonstrate that applicant was in possession of and/or had reduced to practice the generic invention as claimed. The appellant is reminded that adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Thus, for the reasons outlined above, claims 13-14 do not meet the requirements for written description under 35 U.S.C. 112, first paragraph.

2A) In regards to the rejection of claims 1, 3-4, 8, 10-11, 13-16, and 18-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, the appellant presents argument in regards to claim 18, and states that these arguments apply to claims 3-4, 8, 10-11, 13-16, and 18-26. It is noted that appellant does also address additional arguments directed to claims 13-14 separately. In regards to claim 18, the appellant argues that the specification provides sufficient guidance for all the steps recited in claim 18 as amended, citing paragraphs 12-13, 42, and 59. The appellant further points to paragraph 42 as providing sufficient guidance for the step of estimating the concentration of the target protein in live flies. More specifically, the appellant argues that the disclosure of the use of a fluorescent or bioluminescent marker proteins is sufficient to enable the breadth of claim 18, citing MPEP 2164.01. In addition, the appellant argues that non-optical methods of estimating the concentration of a protein can be used such as the use of a set number of treatment cycles configured to generate a concentration of the target compound exceeding a threshold concentration as disclosed in paragraph 67 of the specification. Finally, the appellant argues that issues related to a second stressor do not apply to claim 18. In regards to claim 13-14, the appellant argues that the term “stressor” was understood in the prior art as anything that causes stress to an organism such as an environmental stressor, and that the specification provides multiple examples of stressors in paragraph 31 of the specification including heat-shock, cold-shock, nutrient deprivation, dehydration, and UV exposure. 
In response, the rejection of record is a scope of enablement rejection. Note as well that this rejection was not applied to claim 9. The scope of enablement was set forth as follows: the specification, while being enabling for 1) a method for heat induced polypeptide production in a Drosophila fly comprising providing a population of transgenic Drosophila flies whose genome comprises a transgene comprising an HSP70 promoter and an HSP70 5’UTR operably linked to a nucleic acid sequence encoding a polypeptide of interest and further operably linked to a reporter sequence encoding for a fluorescent or bioluminescent compound capable of generating a detectable optical signal,  cultivating the population of transgenic Drosophila, exposing the population of transgenic Drosophila to at least 37OC for a period of time sufficient to induce expression of the polypeptide of interest, estimating the concentration of the polypeptide of interest based on detection of the fluorescent or bioluminescent compound, the either A) harvesting the population of transgenic Drosophila if the estimated concentration of the target compound is above the threshold concentration, homogenizing the Drosophila to form a homogenized mixture, and separating a portion of the mixture which comprises the polypeptide of interest from a portion of the mixture which does not comprise the polypeptide of interest, or B) applying a second and/or third dose of the heat stressor if the estimated concentration of the target compound is below the threshold concentration until the concentration of the first target compound is above the threshold concentration, and 2) practice of the methods of 1) set forth above, where the transgenic Drosophila genome further comprises a second target sequence operatively linked to either the first heat shock promoter or to a second heat shock promoter, does not reasonably provide enablement for providing or generating any population of transgenic Drosophila capable of expressing any target compound wherein exposure of the transgenic Drosophila to any “stressor” result in production/expression of one or more target compounds by the transgenic Drosophila, or where the concentration of the first and/or second target compounds is estimated or determined using any method or any reporter sequence. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The rejection of record identified two specific issues of enablement: 1) the lack of enablement in claims 13-14 for the genus of promoters associated with a second “stressor” (claim 13) or a second  “stressor associated with UV light” (claim 14); and 2) the lack of enablement for using any method to estimate/determine the concentration of a first target compound produced in a population of live Drosophila which is applicable to claims 1, 3-4, 8, 10-11, 13-16, and 18-26.
In regards to the lack of enablement for the genus of promoters associated with a second “stressor” or a “stressor associated with UV light”, the rejection of record indicated that the as filed specification does not provide sufficient guidance for the use of promoters associated with any “stressor” other than heat shock. The specification does not define what constitutes a “stressor” but provides examples of particular stressors in paragraphs 12 and 39 of the instant specification which include heat-shock, cold-shock, UV exposure, dehydration, and nutrient-deficiency. In contrast to the breadth of the generic invention, the specification provides only limited guidance for the genetic modification of flies, specifically Drosophila, in which a transgene comprising a nucleic acid sequence encoding a target polypeptide operatively linked to an HSP70 promoter and HSP70 5’UTR,  inducible by an environmental “stressor” which is heat, is inserted via a P element into the genome of the Drosophila. The specification does not teach other promoters, 5’UTR, or other regulatory elements, other than the heat inducible HSP70 promoter and HSP 5’UTR, which are capable of being induced by any stressor in Drosophila. The specification further broadly suggests the use of more than one stressor to induce expression of more than one target compound. However, as noted, the specification only provides guidance for a single promoter inducible by heat in Drosophila, and does not provide any specific guidance for making Drosophila comprising combinations of transgenes each inducible by a different “stressor”. It is further noted that the specification does not provide any working examples of the disclosed invention. Thus, while the claims are extremely broad and encompass making and using transgenic Drosophila whose genome comprises one or more promoters selected from an ill-defined number of “stressor” inducible promoters which are induced by at least heat, cold, nutrient deprivation, dehydration, or UV exposure, the specification only provides specific guidance for a single embodiment which is a Drosophila fly whose genome comprises a transgene comprising a heat inducible HSP70 promoter and HSP 5’UTR for driving expression of a target polypeptide. 
Further, contrary to appellant’s arguments, at the time of filing, inducible protein expression in transgenic insects, including Drosophila, for protein production and purification was not considered either well developed or predictable. Akmammedov et al., for example, reviews the state of the art for inducible transgenic expression systems and associated problems in Drosophila circa 2017 (Akmammedov et al. (7/31/17) Scientific Reports, Vol. 7:6899.DOI:10.1038/s41598-017-07282-w, pages 1-12). Akmammedov et al. teaches that the state of the art for inducible expression is Drosophila is largely based on polypeptide or chemical induction (doxycycline/tetracycline or GAL4) of the activity of a promoter operably linked to the transgene of interest,  or the use of heat shock- where the transgene is operably linked to a heat shock inducible promoter such as HSP70 (Akmammedov et al., Table I). Further, neither Akmammedov et al. nor the prior art as a whole at the time of filing teaches promoters active in Drosophila which are responsive to cold, any nutrient deficiency, dehydration or UV exposure, or the inducible gene expression in Drosophila using any such promoters responsive to cold, nutrient deficiency, dehydration, or UV exposure. Beech et al., in a broader review of transgenic insects, teaches that while a number of transgenic insects including Drosophila flies had been made at the time of filing, the use of such insects for protein production was mostly speculative and at the earliest stage of development (Beech et al. (2012) Collection of Biosafety Reviews, Vol. 6, 66-124, see pages 81-83). Beech et al. further does not teach the use of inducible gene expression in transgenic insects based on the use of any non-heat “stressors” for inducing gene expression including UV light. Thus, the state of the prior does not establish that “stressor” induced protein expression within the genus of transgenic insects was either well known or well developed at the time of filing, with the exception of heat-shock induced gene expression in Drosophila using the HSP70 promoter. Appellant’s arguments do not address the lack of specific guidance in the specification for any actual promoters/regulatory elements which are associated with/inducible by cold shock, UV exposure, dehydration, or any nutrient deficiency, and further do not address the evidence of record provided by Akmammedov et al. and Beech et al. that such promoters/regulatory elements were not in fact known in the prior art at the time of filing. 
Therefore, it is maintained that in view of the art recognized underdeveloped and unpredictable nature of “stressor” induced protein expression in transgenic insects including Drosophila at the time of filing, the lack of guidance provided by the specification for expression regulatory elements such as promoters capable of being activated by any “stressor” in a Drosophila other than the heat inducible HSP70 promoter, the lack of any working examples, and the breadth of the claims, it would have required undue experimentation to practice the breadth of the instant methods as claimed in claims 13 and 14. 
In regards to the lack of enablement for using any method for the estimation of the first and/or second target compound concentration, and/or the determination of whether the first or second target compound concentration exceeds or is below a threshold concentration, it is noted that as written in the claims, the estimation/determination of concentration of the target compound must occur prior to the harvesting of the population of Drosophila, i.e., the estimation/determination of concentration must occur in a live population of flies. The specification, while generally reciting the claim language present in the claims, only provides specific guidance for the estimation of a target compound concentration in a live fly using optical methods. The discussion of actual methods for estimating concentration of a target compound in live Drosophila is limited to paragraphs 42-44 of the instant specification. The instant specification teaches the further genetic modification of the insect to include a reporter sequence which generates a detectable, optical signal, where the reporter sequence is linked to the expression of the target sequence by operably linking the reporter sequence to the first (and/or second) promoter sequence and generates a fluorescent or bioluminescent signal or a pigmentation change that is detectable with optical sensors or the human eye and which can be used to determine the concentration of the reporter and estimate the concentration of the target compound. The specification does not teach any other means to determine or estimate the concentration of a target compound in a live Drosophila population other than by using optical detection of a reporter sequence whose expression is linked to the expression of the target compound. Further, in terms of optical signals, the specification, while teaching a reporter sequence encoding a fluorescent marker or bioluminescent marker, examples of which are known in the prior art, does not teach any other reporter sequences which can produce a detectable optical signal. While the specification refers to a reporter which confers a pigmentation change, the specification does not disclose any such reporter sequence. Further, the specification does not teach how any reporter which does not generate an optical signal would be used to estimate or determine a target compound concentration in a live fly population. At the time of filing, protein visualization in live flies was largely limited to the use of fluorescent markers, such as GFP, see Kanca et al. (2017) Genetics, (207) 389-412, doi:https://doi.org/10.1534/genetics.117.199968, pages 405-406. The prior art of record does not teach non-optical means for determining protein concentration in a live fly. 
Appellant’s argument that disclosure of the use of fluorescent or bioluminescent markers enables the breadth of steps for estimating or determining the concentration of a target compound in a population of live Drosophila, citing MPEP 2164.01, is not agreed. As stated in MPEP 2164.01, “ As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied..”. In the instant case, the disclosure of the use of a genetic sequence encoding a fluorescent or bioluminescent reporter, where the genetic sequence is coupled to the expression of target compound in the genome of the Drosophila, to estimate or determine the concentration of the target compound in live flies does not bear a reasonable correlation to the entire scope of the claims as set forth in any of the independent claims 1, 11, or 18, or in the dependent claims included in this rejection. As noted above, claim 9 was not included in this rejection because claim 9 provides an enabled method for estimating/determining the target compound concentration based on the present in the genome of Drosophila of a reporter sequence encoding a fluorescence reporter  coupled to the promoter sequence where the magnitude of the fluorescent signal in the live files is correlated to the concentration of the target compound. Independent claims 1, 11, and 18 read broadly on the use of any method for estimating or determining the concentration of the target compound in a population of live flies. However, as noted in the rejection of record, the specification does not actually provide sufficient guidance for detecting protein expression in live flies other than by the use of optical means where a fluorescent or luminescent reporter protein is expressed in the Drosophila.  As discussed above, while the specification refers to a reporter which confers a pigmentation change, the specification does not disclose any such reporter sequence, and the prior art as evidenced by Kanca et al. does not teach that reporter sequence associated with a pigmentation change in Drosophila were known in the art. Further, concerning appellant’s argument that the specification disclosures alternative methods for estimating concentration such as the use of non-optical methods of estimating the concentration of a protein involving the use of a set number of treatment cycles configured to generate a concentration of the target compound exceeding a threshold concentration as disclosed in paragraph 67, it is noted that the prophetic methodology disclosed in paragraph 67 is not sufficiently enabled. Paragraph 67 of the specification states that a first generation of flies can be harvested following a first number of treatment cycles and the concentration of the target compound can be determined, followed by the harvesting a second population of flies after a second quantity of treatment cycles and the concentration of the target compound can be determined, and that this process is then to be repeated over numerous generations to develop a model for the maximized concentration of a particular target compound such that based on this model a set quantity of treatment cycles can be used to yield a maximum concentration of a particular target compound. This methodology is prophetic in that no such model for maximized concentration of any particular target compound has been formed. It is also noted that the disclosed method for establishing the model determines the target compound concentration using harvested not live flies over “numerous” generations of flies. The specification does not disclose any set number of treatment cycles which can be used to generate any specific concentration of any target compound expressed in a Drosophila using any promoter associated with heat stress as claimed, or teach that any specific number of treatment cycles can be predictably correlated with the generation of a concentration of the target compound above the “threshold concentration”. The specification further does not teach how the dosage of the “stressor”, and in particular a heat stressor, may affect the amount of target compound expressed or the number of cycles required to generate a concentration of the target compound above the “threshold concentration”. It is also noted that the state of the prior art as evidenced by Akmammedov et al., Beech et al., and Kanca et al. does not teach that the concentration of a recombinant protein expressed in live transgenic Drosophila or other insects can be predictably estimated or determined based on the number of treatment cycles with any dosage of heat applied to the Drosophila. As such, it is not agreed that the disclosure in the specification which respect to protein concentration estimation or detection in live Drosophila provides a reasonable correlation to the entire scope of the claim.
Therefore, it is maintained that in view of lack of guidance in the specification for any means to determine or estimate the concentration of a target protein in a live Drosophila or population of Drosophila other than the use of an optical method requiring the use of a reporter gene encoding a fluorescent or bioluminescent protein operably linked to the same promoter driving expression of the target protein, the state of the art for visualizing proteins in live Drosophila, and the breadth of the claims, it would have required undue experimentation to practice the scope of methods as currently claimed. 

3A) In regards to the rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the appellant argues that the limitations present in claim 26 are supported by the limitations present in previously pending claim 17 and that therefore claim 26 should not have been rejected because claim 17 was not rejected as being indefinite for extracting a first growth factor. The appellant further argues that paragraph 20 discloses that the target compound can be a growth factor and that the language used in claim 26 is very similar to language used in paragraph 20 of the instant specification. The appellant concludes that since paragraph 20 of the specification discloses that the target compound can be a growth factor, claim 26 is not indefinite. 
In response, it is first noted claim 26 is a new claim added by appellant’s response filed on 6/11/21 which depends on claim 18. Claim 26 is not equivalent to previously pending claim 17 which depended on claim 11. 
Second, claims are to be given their broadest reasonable interpretations, and limitations are not to be read into claims from the specification. See MPEP 2111.01 (II). Thus, while paragraph 20 of the specification discloses that the target compound can be a growth factor, this limitation cannot be read into the claim where the claim does not actually state this limitation. In the instant case, claim 26 recites the limitation, “wherein extracting the first target compound from the blend comprises extracting an amount of a first growth factor from the blend”. The broadest reasonable interpretation of this limitation is that the step of extracting the first target compound includes a step of extracting an amount of a first growth factor from the blend. Claim 26 does not state that the first target compound is a growth factor, and claim 18, upon which claim 26 depends, does not refer to any growth factor. It is therefore unclear whether the recitation of a “first growth factor” is intended to limit the broader recitation of a “first target compound” which is encoded by the first target sequence in the genome of the Drosophila to a growth factor, or whether the first growth factor is simply another element found in the blend which is to be extracted along with the first target compound. It is therefore confusing as to whether claim 26 further limits the target compound to a first growth factor. As such, it is maintained that the metes and bounds of claim 26 cannot be determined and the claim is therefore indefinite. 

4A) In regards to the rejection of claims 1, 3-4, and 8-10 under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (2012) Methods., Vol. 56(1), doi:10.1016/j.ymeth.2011.12.002., pages 1-18, in view of Akmammedov et al. (7/31/17) Scientific Reports, Vol. 7:6899.DOI:10.1038/s41598-017-07282-w, page 1-12, and Kanca et al. (2017) Genetics, (207) 389-412, doi:https://doi.org/10.1534/genetics.117.199968, pages 1-24, the appellant presents arguments in regards to claim 1 and further argues that these arguments apply to claim 3-4 and 8-10. The appellant argues that Akmammedov et al. does not teach the step of estimating a concentration of a target compound generated by a population of Drosophila and harvesting the population of Drosophila if the concentration of the target compound exceeds a threshold ( or minimum) concentration as described in claim 1. The appellant cites from page 9 of Akmammedov et al. that the Drosophila are harvested at a set interval (16 hours) for homogenization and that the protein concentration is only measured after homogenization. The appellant then argues that the teachings of Kanca et al. cited by the examiner cannot be applied because the examiner is reading limitations into claim 1 which are not present. According to appellant, the specification, for example paragraph 67,  discloses numerous implementations for estimating the first concentration which are not equivalent to visualizing fluorescent recombinant protein expression in the fly prior to selection of flies for homogenization. The appellant argues that the specification teaches that concentration of the target compound can be linked to the number of treatment cycles and that this is clearly distinct from estimating the concentration of a protein via visualization of fluorescent recombinant protein expression. 
In response, as set forth in MPEP 2111, claims are to be given their broadest reasonable interpretation in light of the specification, without, however, impermissibly reading limitations of the specification into the claims. The final office action mailed on 7/22/21  provided the following claim interpretation of the phrase “threshold concentration”:  the phrase “threshold concentration”, as utilized in independent claim 1, and in dependent claims 3-4, and 8-10, has been interpreted to read on any detectable concentration of the first compound in the population of Drosophila. The specification does not specifically utilize or define the term “threshold concentration”. Pages 27-28 of the specification, specifically the bridging sentence of paragraph 66, does state that, “For example, the population of insects 100 can be harvested in response to a quantity (e.g. proportion, concentration) of the target compound 120 within the population exceeding a threshold quantity (e.g., concentration of two percent, five percent, fifteen percent)”. However, the recited concentrations are given as examples and do not exclude concentrations lower than 2 percent. As such, no specific concentration of the first compound is identified as a lowest qualifying “threshold concentration”. Based on this analysis, the broadest reasonable interpretation of a “threshold concentration” of a compound would appear to be any measurable concentration of that compound. The broadest reasonable interpretation of the step of “estimating a first concentration of the first target compound within the population of Drosophila” includes any step or methodology capable of estimating a concentration of a target compound in a population of Drosophila, not limited to specific examples provided in the specification. Again, claims are given their broadest reasonable interpretation and are not limited to any specific limitations/examples present in the specification. Furthermore, claim 8, which depends on claim 1, and claim 9, which depends on claim 8, clearly show that the step of estimating the concentration of the first compound recited in claim 1 encompasses estimating the concentration of the first target compound based on recording the magnitude of a detectable signal (claim 8) or more specifically a detectable fluorescent signal (claim 9) produced from the expression of a reporter compound encoded by a reporter sequence present in the genome of the Drosophila. Note that none of claims 1, 3-4, or 8-10 recite a method comprising a step where the concentration of the target compound is estimated based on a number of treatment cycles to which the Drosophila have been exposed. 
Turning to the actual teachings of Akmammedov et al. and Kanca et al., the rejection of record stated that Caldwell et al. differs from the instant methods in that Caldwell et al. does not teach inducible expression of the protein of interest, and more specifically in response to a “stressor”, such as heat shock, or the estimation of the concentration of the expressed protein of interest in live flies prior to homogenization. Akmammedov et al. was cited to supplement Caldwell et al. by providing the teachings and motivation to use a heat inducible promoter to express a target protein in a Drosophila. Specifically, Akmammedov et al. was cited for teaching a method of making a transgenic Drosophila melanogaster fly comprising a transgene comprising an HSP70 promoter and HSP70 5'UTR operatively linked to a gene of interest, in this case LacZ, and methods of determining levels of protein expression in whole fly extracts, including embryonic, larval, and adult flies (Akmammedov et al., pages 5 and 9). In particular, Akmammedov et al. teaches growing the transgenic flies, subjecting the embryonic, larval, or adult flies to heat (37OC) to induce transgene expression, harvesting the embryos, larvae, or adult flies, homogenizing the embryos, larvae, or adult flies, and centrifuging the homogenate to obtain supernatant containing the recombinant protein (Akmammedov et al, pages 5 and 9). Akmammedov et al. further teaches that the concentration of recombinant protein was determined by measuring the fluorescence observed following the addition of 4-MUG, which is converted by beta-galactosidase into a fluorescent product, 4-MU (Akmammedov et al., pages 5 and 9). Akmammedov et al. teaches that the intensity of 4-MU fluorescence is proportional to LacZ protein (Akmammedov et al., page 5). In terms of motivation, Akmammedov et al. teaches that one of the biggest advantages of using an inducible transgene system is the temporal control over expression of the gene of interest (Akmammedov et al., page 1). While this teaching in and of itself provides ample motivation to use an inducible transgene expression system over a constitutive transgene expression system, it is further noted that Akmammedov et al. also teaches that heterologous proteins can exhibit unwanted and even toxic effects in Drosophila (Akmammedov et al., page 2). Thus, the skilled artisan reading Akmammedov et al. would further recognize the advantage of being able to control transgene expression in a Drosophila used as a bioreactor for protein production in order to prevent any toxic or unwanted effects which may be associated with expression of the recombinant protein in the fly. The rejection, as noted above, does not cite Akmammedov et al. for teaching the estimation of protein concentration in live flies. However, the rejection cites Kanca et al. to further supplement Caldwell et al. and Akmammedov et al. by teaching additional gene tagging strategies in transgenic Drosophila. Kanca et al. teaches that many different epitope tags and fluorescent tags can be used to tag recombinant proteins in transgenic Drosophila in order to facilitate protein expression detection and various other biochemical assays (Kanca et al. page 391). Kanca et al. teaches that the inclusion of sequence encoding a fluorescent protein tag- GFP, RFP, mCherry- in a transgene encoding a protein of interest, where the fluorescent protein tag is either directly fused to the protein of interest or concurrently expressed with the protein of interest, provides the advantage of live imaging of the expression of the protein of interest (Kanca et al., 391-393). Thus, Kanca et al. provides motivation to utilize a method of protein detection that does not require killing a Drosophila to determine the concentration of an expressed protein. The teachings of Kanca et al. are clearly encompassed by the method of claim 1, as evidenced by the limitations set forth in dependent claims 8 and 9. The appellant has not disputed the teachings or motivation provided by Kanca et al. for using a fluorescent tag to detect and determine protein expression in live flies. Appellant’s arguments seek to improperly limit the broadly disclosed methods of estimating a protein recited in claim 1 to methods involving multiple treatment cycles rather than detection of a fluorescent tag. However, claim 1 is not so limited, and claim 9 in particular, which ultimately depends on claim 1, clearly shows that estimation of protein concentration based on fluorescent reporter expression is clearly encompassed by the claims. Kanca et al. speaks directly to this embodiment of claim 1. 
Therefore, it is maintained that in view of the advantages taught by Akmammedov et al. for utilizing an inducible heat shock promoter to express a transgene of interest, and the advantages taught by Kanca et al. for including a marker gene encoding a fluorescent protein in a transgene encoding a protein of interest present in a transgenic Drosophila in order to allow live imaging of recombinant protein expression in the fly, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the transgene present in the Drosophila taught by Caldwell to utilize the heat inducible heat shock HSP70 promoter and HSP70 5'UTR as taught by Akmammedov et al. to express the encoded protein of interest, and to further modify the transgene to include a sequence encoding a fluorescent tag either directly fused to the sequence encoding the protein of interest or concurrently expressed with the protein of interest as taught by Kanca et al. in order to generate a Drosophila capable of heat inducible expression of the transgene encoded protein and fluorescent tag in live flies with a reasonable expectation of success. It would have further been prima facie obvious to modify the methods of producing a recombinant protein from a transgenic Drosophila as taught by Caldwell et al. in view of Akmammedov et al. and Kanca et al. to include the visualization of fluorescent recombinant protein expression and estimation of recombinant protein expression in the fly prior to selection of a population of flies for homogenization etc. with a reasonable expectation of success based on the teachings of Kanca et al. that fluorescent tags allow for visualization of recombinant protein expression in live flies and the teachings of Akmammedov et al. that intensity of fluorescence can be correlated with the amount of protein generating the fluorescence.  



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Anne Marie S. Wehbe, Ph.D.
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633           

                                                                                                                                                                                             
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.